IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-41512
                        Conference Calendar



UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

versus

FRED F. DELGENIO,

                                              Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-98-CR-202-1
                       - - - - - - - - - -

                            August 26, 1999

Before KING, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Fred Delgenio appeals from his sentence following his

guilty-plea conviction for possession of marijuana with intent to

distribute, a violation of 21 U.S.C. § 841(b)(1)(C).       Delgenio’s

sole argument on appeal is that the district court erred in not

granting him credit for acceptance of responsibility under

U.S.S.G. § 3E1.1.   The district court’s decision was based on

criminal activity that occurred after his plea and was unrelated

to the offense to which he pleaded guilty.       The court did not err


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-41512
                               -2-



in refusing to grant the credit.   See United States v. Watkins,

911 F.2d 983, 985 (5th Cir. 1990)(“the district court’s

interpretation that acceptance of responsibility includes

refraining from any violation of the law is not without

foundation”).

     AFFIRMED.